United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-2669
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Patrick Rogers

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 10, 2017
                              Filed: February 24, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Patrick Rogers directly appeals the sentence the district court1 imposed after he
pleaded guilty to drug and firearm offenses, pursuant to a plea agreement that


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
contained an appeal waiver. His counsel has moved for leave to withdraw and has
filed a brief under Anders v. California, 386 U.S. 38 (1967), questioning the district
court’s Guidelines calculations and the reasonableness of Rogers’s sentence.

       Upon careful review, we conclude that the appeal waiver is enforceable and
applicable to the issues raised in this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver
will be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice). In addition, we have independently reviewed the
record, pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal outside the scope of the waiver. Accordingly, we
dismiss this appeal, and we grant counsel’s motion for leave to withdraw.
                         ______________________________




                                          -2-